Citation Nr: 1104183	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-36 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for blepharospasm, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for cervical 
dystonia/spasmodic torticollis, to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the Board requested a specialist medical opinion 
through a Veterans Heath Administration (VHA) directive.  In 
April 2010 such an opinion was obtained and associated with the 
claims file.  In June 2010 the Board returned the opinion for 
clarification and in July 2010 an addendum opinion was associated 
with the claims file.  All necessary development has been 
completed and this case is now before the Board for adjudication.  


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran incurred blepharospasm in service, that 
blepharospasm manifested to a compensable degree within the first 
post-service year, or that blepharospasm is attributable to his 
presumed exposure to herbicides.

2.  It has not been shown by competent and probative evidence 
that the Veteran incurred cervical dystonia/spasmodic torticollis 
in service, that cervical dystonia/spasmodic torticollis 
manifested to a compensable degree within the first post-service 
year, or that cervical dystonia/spasmodic torticollis is 
attributable to his presumed exposure to herbicides.




CONCLUSIONS OF LAW

1.  Service connection for blepharospasm is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010). 

2.  Service connection for cervical dystonia/spasmodic 
torticollis is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2006.

VA has obtained the Veteran's service treatment records, VA 
records and Social Security Administration (SSA) records, 
assisted the Veteran in obtaining evidence and obtained medical 
opinions as to the etiology of his claimed disabilities.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VHA 
opinions obtained in this case are adequate.  They are predicated 
on a substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  They 
specifically address the issue of whether the Veteran's claimed 
disabilities are attributable to service, including exposure to 
herbicides.  Accordingly, VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the service 
connection issue addressed in this decision has been met.  38 
C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents. 38 C.F.R. § 3.309(e) 
(2010).  Regulations pertaining to Agent Orange exposure have 
expanded to include all herbicides used in Vietnam.  Unless there 
is affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a 
(2010).  Where a veteran who served for ninety days or more 
develops the specified disorder to a degree of 10 percent or more 
within the applicable period, service connection may be presumed 
to have been incurred in service even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non-Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
cancer of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma 
or mesothelioma.  38 C.F.R. § 3.309(e) (2010).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As discussed below in greater detail, this appeal does not 
involve a disability that may be affected by these new 
presumptions.  The Veteran does not have Parkinson's disease.  

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service and "other organic 
diseases of the nervous system" become manifest to a degree of 
10 percent within one year from of separation from service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Facts

The Veteran's service treatment records contain no diagnoses or 
complaints of neurologic problems, blepharospasm, or cervical 
dystonia/spasmodic torticollis.  He received a separation 
examination in January 1970, at which time clinical evaluation 
was normal in all spheres.  At this time, the Veteran denied 
having had any significant medical history, but for having had 
mumps.  See January 1970 report of medical history.  In a 
subsequently signed statement of medical condition, the Veteran 
certified that there had been no change in his medical condition 
since his separation examination. 

The Veteran has related to having noticeable neck stiffness for 
many years, going back to his 20s.  He was 22 years of age upon 
his discharge and had service in the Republic of Vietnam.  See DD 
Form 214.  He claims that the disabilities involved in the 
present appeal are attributable to exposure to herbicides during 
his service in Vietnam.  

In March 2005 the Veteran presented at AIMA Neurology, LLC with a 
complaint of difficulty turning his neck to the right, as well as 
neck pain and tremor for several years.  It was noted that the 
Veteran was involved in auto accidents in 1973 and 1985 with neck 
pain and stiffness, which was transient in nature.  The Veteran 
offered a 6 year history of neck muscle tightness, stiffness and 
pain.  Cervical dystonia, neck pain and blepharospasm, bilateral, 
were assessed at this time.  

Of record is a June 2005 medical record written by L.W.T., M.D.  
This record notes a complaint of the Veteran's head leaning to 
the left, head tremor and blepharospasm, with a 7 year prior 
onset.  Subsequent records from Dr. T. note similar impressions 
and complaints, as well as diagnoses of craniocervical dystonia, 
blepharospasm, cervical dystonia and head tremor, treated with 
botulinum toxin injections.

As noted above VA obtained the Veteran's SSA disability records.  
These records disclose that the Veteran applied for SSA benefits 
alleging that he had been unable to work since August 2006 due 
to, inter alia, cervical dystonia (spasmodic torticollis) and 
blepharospasm.  The Veteran related a history of muscle spasms in 
his neck and eyes, as well as tremors in his neck and head, with 
associated limited motion of the neck.  In response to SSA's 
question of when the illness, injuries or conditions first 
bothered him, the Veteran answered "6-7 years ago."

In November 2006 the Veteran wrote a letter expressing his 
contentions.  In this letter he notes that he served in Vietnam 
from July 1968 to July 1969 and that he witnessed application of 
Agent Orange and was exposed thereto.  He noted that he was not a 
doctor, but suspected that his condition "very well could be 
connected to Agent Orange."  

In February 2007 the Veteran presented to the St. Louis VA 
Medical Center (VAMC) for an initial visit related to cervical 
dystonia.  It was noted that the Veteran's tremors were "getting 
bad" without the Botox injections.  The Veteran related at this 
time that he was told by doctors that they had "no idea how the 
dystonia is triggered."  It was noted that the Veteran was 
exposed to Agent Orange in Vietnam.  

A subsequent note from the VAMC, dated in April 2007, notes that 
the Veteran questioned whether his dystonia was related to 
exposure to Agent Orange.  The Veteran was advised at this time 
that the dystonia may be related to herbicide exposure, but that 
there was no way to prove such a relationship.  

Of record is an October 2007 report of private psychiatric 
examination.  The report notes that the Veteran was then 
receiving Botox injections for torticollis and that although he 
"had it for years, it activated worse in the past 8 years."  It 
was noted that the condition caused the Veteran to have muscle 
spasms in his neck and twitching of the eye.  The remainder of 
this report pertains to psychiatric evaluation.  

In a November 2007 statement the Veteran related that cervical 
dystonia and blepharospasm "may be associated to Agent Orange 
exposure," and that it was a rare condition, which had not been 
proven as of yet to be directly related to this exposure.  He 
also noted that when he was discharged he was examined by a 
general practitioner, and not a neurologist.  He related that 3 
separate neurologists had stated to him "that they cannot prove 
or disprove Agent Orange as the source."  He contended therefore 
that it was reasonable that exposure to herbicides "most 
certainly could have been the root cause of [his] condition."  
He reported a history of neck stiffness going back to his 20s, 
with the development of tremors and extreme pain over the past 10 
years.  He noted that he had no family history of cervical 
dystonia, blepharospasm or any other neurological disorders.  

A November 2007 neurology note from the VAMC notes that the 
Veteran had no family history of any movement disorders, as well 
as treatment thereof with Botox injections.  Also noted was a 
history of tremor of the head, forceful blinking and a feeling of 
pulling in the neck muscles for 8 years.  The Veteran related 
having had these symptoms episodically prior to then, but that 
they had then become constant.  Cervical dystonia associated with 
blepharospasm and head tremor was assessed.  

In April 2010 VA obtained an opinion from a VA neurologist 
(expert) on the issue of whether Agent Orange exposure could 
reasonably be associated with his cranial-cervical dystonia.  The 
opinion notes the aforementioned history, as well as that the 
Veteran had begun having cervical dystonia, bilateral 
blepharospasm and dystonic jaw tremor in the late 1990s and that 
the Veteran had related possibly having mild symptoms as early as 
his 30s or 40s. 

The VA expert noted that the question at hand was whether the 
Veterans cranial-cervical dystonia (Meige Syndrome) was causally 
linked to the Veteran's presumed exposure to herbicides.  He 
noted that he had reviewed the current medical literature 
regarding herbicide exposure, as well as Parkinson's disease.  
The expert noted that Parkinson's disease was in many ways 
different from cranial-cervical dystonia, particularly in that 
with Parkinson's disease the neuropathology was well worked out 
and the neurochemical defect was well known, but not so with 
cervical dystonia.  He noted that with Parkinson's disease there 
was a specific toxin (MPTP) that had been shown to cause 
Parkinson's in humans and animals, but that there was no such 
dose-response toxin that had been shown to be associated with 
cranial-cervical dystonia.  He stated that the large 
preponderance of patients with dystonia turn out to be idiopathic 
or have an underlying heredodegenerative disorder.  Based upon a 
review of the medical literature and a review of the claims file 
the examiner thus concluded that he could not find even limited 
or suggestive evidence of a link between the Veteran's exposure 
to Agent Orange and cranial-cervical dystonia, but would not rule 
out the possibility that future studies may establish such an 
association.  
In June 2010 the Board returned the VHA opinion for 
clarification, particularly to address whether the Veteran's 
blepharospasm and cervical dystonia/spasmodic torticollis had 
their onset in service and to address whether "Meige Syndrome" 
referenced by the expert in the April 2010 opinion encompassed 
this diagnosis.  Clarification was received in the form of an 
addendum dated in July 2010.

After careful review the expert found no evidence as to whether 
it is at least as likely as not that the Veteran's blepharospasm 
and cervical dystonia/spasmodic torticollis had their onset in 
service, or were otherwise attributable thereto, including 
exposure to herbicides.  He also clarified that the association 
of blepharospasm and cervical dystonia is commonly called "Meige 
Syndrome" by neurologists and was the same syndrome for which 
the Veteran sought service connection.

Analysis

In opening, the Board notes that the presumptive regulations, 
including those pertaining to exposure to herbicides, are 
unavailing.  As the Veteran served in Vietnam it is presumed that 
he was exposed to herbicides.  Nonetheless, the Veteran's 
disability is not a condition subject to presumptive service 
connection under the regulations pertaining to herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Also, as noted above, the 
case need not be stayed as the Veteran does not have Parkinson's 
disease.  See VHA opinions.  Likewise, as there appears no 
clinical evidence pertaining to the Veteran's claimed disability 
dated within the first post-service year it is impossible for the 
Board to ascertain whether the disability manifested to a 
compensable degree within this period.  Accordingly, the 
presumptive regulations are not for application.  38 C.F.R. §§ 
3.307, 3.309.  Nevertheless, service connection is not precluded 
from being established through proof of actual direct causation.  
Combee, supra.  

The Board notes the Veteran's complaints of neck stiffness in his 
20s coinciding with his service and discharge.  However, although 
he may be competent to report observable symptoms, he is not 
otherwise competent to attribute his disease, first formally 
diagnosed several decades following his discharge, to service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Moreover, the Veteran did not report any neck 
stiffness, eye twitches, etc. at discharge and clinical 
evaluation was normal in all spheres, notably neurologic.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the Veteran).   Likewise, there appears no 
clinical evidence pertaining to the Veteran's claimed disability 
until March 2005, when the Veteran complained of difficulty 
turning his neck to the right, neck pan and tremor for several 
years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) 
(the passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection).  To the extent that the 
Veteran acknowledged any neck symptoms prior to the 1990's, he 
related them to two previous car accidents, and he specifically 
indicated that symptoms experienced after those accidents were 
transient in nature and resolved.  The Board finds the history 
provided directly to health care providers prior to filing his 
claim to be more credible than statements offered in support of 
his claim.  Accordingly, the Board finds that there is no 
credible evidence of in-service symptoms or a continuity of 
symptomatology since service, and that any of the Veteran's 
statements to the contrary carry little, if any, weight.  As is 
true with any piece of evidence, the credibility and weight to be 
attached thereto are within the province of the Board as 
adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).

The Board further finds that there is no other credible lay or 
medical evidence suggesting an onset in service.  In fact, the 
Board finds that the evidence strongly preponderates against such 
a finding.  In this regard, the Board notes the opinion of the 
VHA expert in which he finds that this condition did not have its 
onset in service, and there likewise appears no neurologic 
complaints or diagnoses within the service treatment records 
related to the Veteran's disability.  Accordingly, with respect 
to the question of whether the Veteran's condition had its onset 
in service, the Board finds that the preponderance of the 
evidence is against finding that this condition had its onset in 
therein.  Gilbert, supra. 

The Board notes that at the heart of this matter is whether the 
Veteran's disability is attributable to his presumed exposure to 
herbicides.  In this regard, the Board acknowledges the Veteran's 
reports and the indications in the claims file that his condition 
"may" be attributable to this exposure and that physicians 
could neither prove nor disprove such a relationship.  A medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal relationship.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  38 C.F.R.  § 
3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).   As this evidence is 
speculative at best, the Board affords it very little probative 
value.  Rather, the Board finds that the VHA opinions obtained 
from a neurologist and based upon a review of the claims file and 
medical literature to carry much more weight.  These opinions 
note that there is little scientific evidence of any relationship 
between the Veteran's disability and his presumed exposure to 
herbicides and indicate that the condition is accordingly less 
likely than not attributable to this exposure.  Accordingly, as 
the negative VHA opinion substantially outweighs the remaining 
evidence of record on this point, the preponderance of the 
evidence is against finding that the condition is attributable to 
the Veteran's exposure to herbicides.  Gilbert, supra.

In closing, the Board notes the Veteran's contention that his 
separation examination report lacks probative value as it was not 
conducted by a neurologist, but rather a general practitioner.  
Nothing suggests that the physician that concluded the Veteran's 
separation examination was not competent to perform the required 
examination and testing.  There is no reason for deeming the 
examination to be inadequate.  By the Veteran's own admission, 
the physician had a medical degree and was qualified as a 
physician.  Indeed, medical evidence is not limited to that which 
is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  It is thus entitled to significant probative value.  
Besides the Veteran's lay assertions, there appears no competent 
indication that the VA examiner was not competent or that the 
examiner demonstrated any bias against the Veteran.  Such a 
challenge requires more than lay assertions, such as have been 
made in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007).

In sum, the presumptive regulations do not warrant a favorable 
outcome in this case for the reasons outlined above, and the 
evidence preponderates against finding that the Veteran's 
disability had its onset in service or is otherwise attributable 
thereto, particularly due to his presumed exposure to herbicides.  
As the evidence preponderates against the claims, they must, 
therefore, be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for blepharospasm, to include 
as due to exposure to herbicides is denied.

Entitlement to service connection for cervical dystonia/spasmodic 
torticollis, to include as a result of exposure to herbicides is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


